        Case 2:21-cv-00223-MV-CG Document 58 Filed 08/04/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RUBEN ESCANO,

               Plaintiffs,

v.                                                                  CV No. 21-223 MV/CG

CONCORD AUTO PROTECT, INC., et al.,

               Defendants.


                ORDER ADOPTING CHIEF MAGISTRATE JUDGE’S
             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on the Chief Magistrate Judge’s Proposed Findings

and Recommended Disposition (the “PFRD”), (Doc. 55), filed July 13, 2021. In the PFRD, the

Chief Magistrate Judge recommended that Plaintiff Ruben Escano’s Motion to Remand to State

Court, (Doc. 11), be denied. (Doc. 55 at 14).

       The parties were notified that written objections to the PFRD were due within fourteen

days. Id. at 14. No objections have been filed and the deadline has passed. The recommendation

of the Chief Magistrate Judge is therefore adopted by this Court.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion to Remand to State Court,

(Doc. 11), is DENIED.

       IT IS SO ORDERED.



                                                THE HONORABLE MARTHA VAZQUEZ
                                                UNITED STATES DISTRICT JUDGE
